NO. 12-14-00066-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN THE MATTER OF THE MARRIAGE                                   §   APPEAL FROM THE 159TH

OF JERRY DAVIDSON, JR.                                          §   JUDICIAL DISTRICT COURT

AND DANA M. NIEL                                                §   ANGELINA COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         On March 17, 2014, Appellant filed a notice of appeal complaining of the trial court’s
order evicting him from certain real property. On March 18, 2014, this court notified Appellant
pursuant to Texas Rule of Appellate Procedure 37.1, that the information received in this appeal
does not contain a final judgment or other appealable order. Appellant was further informed that
the appeal would be dismissed if the information received in the appeal was not amended on or
before March 28, 2014, to show the jurisdiction of this court. The deadline for amendment has
passed, and Appellant has neither responded to the March 18, 2014 notice nor otherwise shown
the jurisdiction of this court. Accordingly, the appeal is dismissed for want of jurisdiction. See
TEX. R. APP. P. 37.1, 42.3.
Opinion delivered March 31, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 31, 2014


                                         NO. 12-14-00066-CV


                        IN THE MATTER OF THE MARRIAGE OF
                       JERRY DAVIDSON, JR. AND DANA M. NIEL


                                Appeal from the 159th District Court
                    of Angelina County, Texas (Tr.Ct.No. DV-01550-13-06)


                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.